Citation Nr: 0901837	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  05-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a back disorder, to 
include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
a back disorder.  He contends that this condition is the 
result of or has been aggravated by his service-connected 
disabilities.

Initially, the veteran submitted a medical opinion letter, 
dated in May 2008, which has not previously been considered 
by the RO in adjudicating the issue on appeal.  This letter 
is relevant to the issue being addressed in this appeal, and 
a waiver of RO consideration of this additional evidence has 
not been received.  Accordingly, the Board must return this 
matter to the RO for consideration of the additional evidence 
and issuance of a supplemental statement of the case.  See 38 
C.F.R. § 19.31 (2008).  

Additionally, a VA examination for joints performed in 
September 2003, noted the veteran's history of injuring his 
back while loading a small electrical motor onto the back of 
a truck in 1985.  The report noted that the veteran was off 
work as a result of this injury for a period of two and one-
half years.  Treatment records relating to this incident are 
not currently in the record.  Accordingly, the RO, with all 
necessary assistance from the veteran, should attempt to 
obtain these treatment 


records.  Moreover, the RO should, with the assistance of the 
veteran, attempt to obtain updated treatment records relating 
to his current back disorder.

Moreover, in adjudicating the veteran's claim for service 
connection, the RO obtained medical opinions as to whether 
these conditions were "secondary" to or caused by the 
veteran's service-connected disabilities.  However, the VA 
medical opinions of record did not consider whether the 
veteran's back disorder has been aggravated by his service-
connected disabilities.  Moreover, as noted in the 
Appellant's Brief, the medical opinions of record differ as 
to whether the veteran has an abnormal gait and whether there 
is difference between his right and left leg lengths.  In 
fact, the recently submitted private medical treatment 
report, dated in May 2008, suggests that the veteran's leg 
length discrepancy may have resolved with his right total 
knee arthroplasty in 2006.  

Accordingly, the Board finds that the RO should schedule the 
veteran for an additional examination in order to clarify 
whether the veteran's current back disorder has been 
aggravated by his service-connected disabilities.

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the veteran 
identify all sources of VA and non-VA 
treatment for his claimed back disorder 
since his discharge from active duty 
service.  The Board is specifically 
interested in obtaining all treatment 
records relating to his back injury in 
1985, as well as his treatment for this 
condition since March 2007.  The RO must 
then attempt to obtain copies of all 
identified medical treatment records.  
Regardless of the veteran's response, the 
RO must attempt to obtain all of the 
veteran's treatment records from the 
Anchorage VA Medical Center since March 
2007.  All attempts to secure this 
evidence must be documented in the claims 
file by the 


RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

2.  After any additional evidence has 
been associated with the claims file, RO 
must schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his claimed back 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
veteran must provide a written opinion as 
to the presence, etiology, and onset of 
his current back disability.  The 
examiner must provide an opinion as to 
whether any back disorder found is caused 
by or aggravated by any of the veteran's 
service-connected disorders.  The 
examiner must provide complete rationales 
for all conclusions reached.  The report 
prepared must be typed.

3.  Once the above actions have been 
completed, the RO must readjudicate the 
veteran's claim on appeal, taking into 
consideration any newly acquired 
evidence.  If the benefit on appeal 
remains denied, a Supplemental Statement 
of the Case must be provided to the 
veteran and his representative, which 
must address all of the evidence of 
record since that issue was last 
adjudicated by the RO.  After the veteran 
and his representative 


have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

